UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                        No. 15 Cr. 658 (LAP)
-against-
                                               ORDER
ANTONIO PAGAN,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of the letter filed by Defendant Antonio

Pagan dated April 3, 2020 addressed to the Bureau of Prisons

(“BOP”) requesting his release to home confinement pursuant to

18 U.S.C. Section 3624(c)(2), (dkt. no. 53), as well as the

Government’s response to that letter, (dkt. no. 54).   Because 18

U.S.C. Section 3624(c)(2) vests sole authority for placing

inmates in home confinement with the BOP, the Court is without

authority to rule on Mr. Pagan’s request.   The Clerk of Court

shall terminate the motion.

SO ORDERED.

Dated:      New York, New York
            April 9, 2020

                          __________________________________
                          LORETTA A. PRESKA
                          Senior United States District Judge




                                 1
